Wade, J.
1. Since a woman may not testify against her husband on a charge of adultery, neither can she make an affidavit which furnishes the basis for a warrant against him for this offense, or sign an accusation charging him therewith.
2. Inasmuch as her evidence tending to criminate her husband, except in certain cases where the law specifically allows her to testify, can not be received against him, she can not, by affidavit or accusation, launch and direct against her husband a force which she may not thereafter accelerate or retard by her testimony.
3. The court erred in striking the plea in abatement, which set up that the accusation against the defendant was based upon an illegal and void warrant, because the warrant was sworn out by the defendant’s wife, who was incompetent, under the law, to testify against her husband on a charge of adultery. Smith v. State, ante, 614 (81 S. E. 912).

Judgment reversed.


Roan, J., absent.